DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on May 13, 2021 in which claims 1-3, 5-16 are pending in the application.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-3, 5, 6, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant claims 1-3, 5, 6, and 16 are directed toward process and method. Therefore, it can be seen that they fall within one of the four statutory categories of 
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1-3, 5, 6 and 16 are directed toward the abstract ideas of:” a parametrized mapping network that, when applied to a data point x of the physical measurement data that lives in a space X, produces a point z in a Riemannian manifold Z that has a lower dimensionality than the space X, and configured to provide the point z on the manifold Z as output in response to receiving a data point x as input; wherein:
The manifold Z is a continuous hypersurface that only admits fully continuous paths between any two points on the hypersurface; and
parameters Ɵ of the mapping network are trainable or trained towards an objective that comprises minimizing, on the manifold Z, a distance between a given prior distribution Pz and a distribution PQ induced on manifold Z by mapping a given set PD of physical measurement data from space X onto manifold Z using the mapping network, according to a given distance measure; and
wherein the distance measure is well-defined both for distances between distributions and for distance between individual points.”
  All of the claimed steps in claims 1-3, 5, 6 and 16 are just mathematical steps showing how mathematical entities are used according to the formulation in order to reinforce the interpretation of the compressor.  Therefore, it can be seen that the claims clearly satisfy the first prong.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer. While the applicant claim upgrade the computer in the preamble of claim 15, it does not show any computer upgrade anywhere in the claim.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. There no practical application.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Applicant’s claims 1-3, 5, 6 and 16 merely recite the use of generic computer. Since the abstract ideas in Applicant’s claims 1-3, 5, 6 and 16 are implemented using generic computer, there are no further limitations or structural elements that go beyond the generic computer, it can clearly be seen that the mathematical operations in claims 1-3, 5, 6 and 16 are not integrated into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to perform mathematical calculations is a well-understood, routine and conventional activity.


Allowable Subject Matter
5.	Claims 7-15 are allowable over the prior art of record.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661